DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021, has been entered.

Claims 1, 8-10, 13, 16, and 18 are amended.
Claims 2, 4, 6, 7, 14, and 15 are canceled.
Claims 1, 5, 8-10, 13, 16-18, and 20 are pending.

Interview
The Examiner acknowledges the interview conducted on November 23, 2021, in which proposed claim amendments were discussed in regards to the outstanding rejections.

Response to Remarks/Amendments

35 USC §112
In light of the Applicant’s amendments and remarks, the rejection of the claims under 35 USC §112 is withdrawn.
35 USC §101
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that that claims are subject matter eligible because they recite a specific computer architecture.  See Remarks pp. 11-12.  The Examiner respectfully disagrees.  
The Applicant further submits that the claims are not properly categorized as a certain method of organizing human activity.  The Examiner respectfully disagrees.  The claims recite steps for adjusting rules based on risk to learn and improve responses based on observed results.  The steps could be implemented mentally or on paper, but a general purpose computer network is recited for implementation.  Thus, the claims attempt to manage personal behavior and/or social interactions for people engaged in making business decisions based on risk.  
The Applicant further submits that the claims recite a specific computer architecture that improves the functioning of the computer system by allowing resources to be shared more efficiently.  In response, the Examiner submits that no apparent improvement to efficiency is apparent in the claims.  The specification does not reference any apparent improvements to software architecture, and the subject matter of the present application does not appear to be directed towards any improvement in computer networks.  The analysis provided, below, is not conclusory because the analysis relies on explicit language from the claims and rules applied from the MPEP to reach a conclusion.  
The Applicant further submits that the subject matter eligibility analysis, provided below, is flawed because the step 2A analysis concludes that the computer hardware is generic. According to the Applicant, this is the same as concluding that the elements are well- understood, routine, and conventional.  See Remarks p. 13.  The Examiner respectfully disagrees.  The consideration of whether computer hardware is generic is separate and distinct from whether the elements are well-understood, routine, and conventional.  See MPEP §2106.05(b) and §2106.05(d); distinguishing the analysis of whether a particular machine is recited from elements that are well-understood, routine, and conventional.  The use of a plurality of servers in the claims merely recites the use of generic computer hardware to implement an 
The rejection for lack of subject matter eligibility is updated and maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 5, 8-10, 13, 16-18, and 20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 5, 8-10, 13, 16-18, and 20 are all directed to one of the four statutory categories of invention, the claims are directed to adjusting rules based on risk (as evidenced by exemplary claim 1; “adjusting . . . the second risk decision-making rule according to the determined risk decision-making result to improve the accuracy of the second risk assessment result), an abstract idea.  Certain methods or organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: [1] “obtaining . . . historical data;” [2] “training a service risk classification model;” [3] “obtaining . . . a plurality of risk decision-making rules;” [4] “packaging . . . the plurality of first risk decision-making rules;” [5] “storing . . . the plurality of risk decision-making rules packages;” [6] “receiving 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer-implemented method with servers in independent claim 1; a system with processors, memories; servers in independent claim 10; and a computer readable medium and a server in independent 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624